Title: John Quincy Adams to Abigail Adams, 16 February 1779
From: Adams, John Quincy
To: Adams, Abigail



Hond. Mamma
Passy February 16 1779

I have now the pleasure to acquaint you some news which will be agreable to you. Yesterday morning an extroadinary express from England has brought this news that on Friday 12 inst. the Populace of London put fire to the hotels of North, Sandwich, Germaine, and Paliseer which was consumed and that at the Moment of the depart of the Letter it went so well that they did not know where it would end, and all for joye of the justification of Keppel &c. &c.

Yours &c.,
J. Q. Adams


NB Excuse my writing. I being in a hurry just let you know this news.

